J-S56015-20

                                   2021 PA Super 58


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALFRED ELLIOTT                             :
                                               :
                       Appellant               :   No. 3066 EDA 2019

             Appeal from the PCRA Order Entered October 22, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1003221-2005


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

OPINION BY BENDER, P.J.E.:                               FILED: APRIL 5, 2021

        Appellant, Alfred Elliott, appeals from the post-conviction court’s order

denying, as untimely, his petition filed under the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. Herein, Appellant argues that his sexual-

offender registration, notification, and counseling (“RNC”) requirements, and

designation as a sexually violent predator (“SVP”), are unconstitutional. After

careful review, we disagree with the PCRA court that Appellant’s petition is

untimely, but we nevertheless affirm the order denying his petition.

        The facts of Appellant’s underlying convictions are not pertinent to his

present appeal. We need only note that on April 16, 2012, Appellant entered

a negotiated guilty plea to charges of rape by forcible compulsion, corruption

of a minor, and simple assault.           On December 12, 2012, the trial court

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S56015-20



determined that Appellant meets the criteria for designation as an SVP under

the Sexual Offender Registration and Notification Act in effect at that time

(“SORNA I”).1      Pursuant to his negotiated plea agreement, Appellant was

sentenced to a term of 6 to 12 years’ incarceration. He did not file a direct

appeal.

        Nearly six years later, on October 2, 2018, Appellant filed a pro se PCRA

petition. Therein, he claimed that, under Commonwealth v. Muniz, 164

A.3d 1189 (Pa. 2017), the imposition of his RNC requirements under SORNA

I violated ex post facto principles. See Pro Se PCRA Petition, 10/2/18, at 2-3

(unnumbered); see also Muniz, 164 A.3d at 1223 (holding that the

registration requirements of Subchapter          H of SORNA I, as        applied

retroactively, were punitive under the seven-factor test set forth by the United

States Supreme Court in Kennedy v. Mendoza-Martinez, 372 U.S. 144

(1963), and, thus, SORNA I was unconstitutional under the ex post facto

clauses of the United States and Pennsylvania Constitutions). Counsel was

appointed and filed an amended petition on Appellant’s behalf, raising the

following issue:

        a. [Appellant’s] designation as [an SVP] was ruled
        unconstitutional and illegal in Commonwealth v. … Butler, [173
        A.3d 1212 (Pa. Super. 2017) (“Butler I”)] [(]citing Alleyne v.



____________________________________________


1   42 Pa.C.S. §§ 9799.51-9799.75.




                                           -2-
J-S56015-20


       [U.S., 570 U.S. 99 (2013)].[2] Since the SVP designation has been
       rule[d] illegal and unconstitutional[,] this Court should vacate its
       finding of SVP (Tier Three Megan’s [L]aw [r]equirements) in the
       case of [Appellant].

Amended Petition, 12/31/18, at 2 (unnumbered; some citations omitted).

       On August 12, 2019, the Commonwealth filed a response to Appellant’s

PCRA petition, arguing that it should be dismissed as untimely. On August

16, 2019, Appellant’s counsel filed a “Response to Commonwealth Motion to

Dismiss PCRA Petition,” for the first time stating that his RNC requirements

“under the Megan’s Law [are] unconstitutional and illegal under the Due

Process Clause of the United States Constitution and a violation of

[Appellant’s] State Constitutional Right to reputation under Pa. Const. Art. I,

Sec. 1.”     Appellant’s Response to Commonwealth’s Motion to Dismiss,

8/16/19, at 1 (single page) (citation omitted).

       On September 16, 2019, the PCRA court issued a Pa.R.Crim.P. 907

notice of its intent to dismiss Appellant’s petition without a hearing, on the


____________________________________________


2 After Muniz, a panel of this Court issued Butler I, holding that the statutory
mechanism for designating a defendant an SVP under SORNA I violated the
United States Supreme Court’s decisions in Alleyne, 570 U.S. at 106 (holding
that “facts that increase mandatory minimum sentences must be submitted
to the jury” and found beyond a reasonable doubt), and Apprendi v. New
Jersey, 530 U.S. 466, 490 (2000) (holding that, “[o]ther than the fact of a
prior conviction, any fact that increases the penalty for a crime beyond the
prescribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt”). We reasoned that SORNA I required the trial
court to make the SVP determination by “clear and convincing” evidence,
rather than the beyond-a-reasonable-doubt standard and, thus, was
unconstitutional. Butler I, 173 A.3d at 1218.



                                           -3-
J-S56015-20



basis that it was untimely. He did not file a response. On October 22, 2019,

the court dismissed his petition.

      Appellant filed a timely notice of appeal. The PCRA court did not order

him to file a Pa.R.A.P. 1925(b) statement, but it filed a Rule 1925(a) opinion

on April 21, 2020. Therein, the court considered only Appellant’s claim that

his SVP designation is unconstitutional pursuant to Butler I and Alleyne.

See PCRA court Opinion, 4/21/20, at 4.        The court found that Appellant’s

petition was untimely and, alternatively, that he would not be entitled to relief

on   the   merits   because   our   Supreme    Court   reversed   Butler     I   in

Commonwealth v. Butler, 226 A.3d 972, 993 (Pa. 2020) (“Butler II”),

discussed infra. See id. at 4-5.

      Herein, Appellant states two issues for our review:

      I. Was the sentence of the trial court of life time [sic]
      registration/reporting to the state police under Megan’s [L]aw
      (SORNA) illegal and unconstitutional because it is an ex post facto
      law and it violated [Appellant’s] due process right, under the 5 th
      Amendment of the U[.]S. Constitution and his right to reputation
      under the State Constitution?

      II. Was … [A]ppellant’s PCRA [p]etition timely filed[,] even though
      it was filed over one year after [Appellant’s] judgment of sentence
      was final[,] because the State Supreme Court decision did not
      occur until over [five] years after … [A]ppellant’s] PCRA [p]etition
      was final[?]

Appellant’s Brief at 2.

      We will address Appellant’s second issue first, as the PCRA time

limitations implicate our jurisdiction and may not be altered or disregarded in

order to address the merits of a petition. See Commonwealth v. Bennett,


                                      -4-
J-S56015-20



930 A.2d 1264, 1267 (Pa. 2007).     Preliminarily, we must mention that, in

response to Muniz and Butler I, the Pennsylvania General Assembly

amended SORNA I by enacting Act 10 on February 21, 2018, and Act 29 on

June 12, 2018, which are collectively known as SORNA II. See Act of Feb.

21, 2018, P.L. 27, No. 10 (“Act 10”); Act of June 12, 2018, P.L. 140, No. 29

(“Act 29”). SORNA II now divides sex offenders into two subchapters: (1)

Subchapter H, which applies to an offender who committed a sexually violent

offense on or after December 20, 2012 (the date SORNA I became effective);

and (2) Subchapter I, which applies to an individual who committed a sexually

violent offense on or after April 22, 1996, but before December 20, 2012,

whose period of registration has not expired, or whose registration

requirements under a former sexual offender registration law have not

expired.   Pursuant to SORNA II, Appellant’s conviction for rape by forcible

compulsion is a Subchapter I offense requiring lifetime registration. See 42

Pa.C.S. § 9799.55(b)(2)(i)(A). His SVP designation also carries a lifetime

registration requirement under Subchapter I of SORNA II. See 42 Pa.C.S. §

9799.55(b)(3).

     Recently, in Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020),

our Supreme Court held that the RNC requirements of Subchapter I of SORNA

II do not constitute criminal punishment. Id. at 626.

     In addition, the Lacombe Court expressly declined “to find the
     PCRA, or any other procedural mechanism ... the exclusive
     method      for   challenging  sexual   offender    registration
     statutes[.]” Lacombe[, 234 A.3d at 618]. According to the
     Court, an offender’s requirements change frequently and may be

                                    -5-
J-S56015-20


       retroactively applicable. See id. [at 617].       Thus, the strict
       jurisdictional requirements of the PCRA render it unsuitable,
       because many registrants will be ineligible for relief on timeliness
       grounds or because their criminal sentence has expired while their
       registration requirements continue. See id.

Commonwealth v. Smith, 240 A.3d 654, 658 (Pa. Super. 2020).

       After Lacombe, this Court concluded in Smith that, because “[n]on-

punitive, administrative requirements are merely collateral consequences of a

criminal conviction[,] … a challenge to the requirements mandated by

Subchapter I of SORNA II pertains to a collateral consequence of one’s criminal

sentence and does not fall within the purview of the PCRA.” Id. (citations

omitted). Accordingly, the Smith panel held that a petitioner’s “substantive

claims challenging the application of Subchapter I of SORNA II’s lifetime

registration requirements are not cognizable under the PCRA and, thus, not

subject to its time-bar.” Id.

       Based on Lacombe and Smith, the RNC requirements of Subchapter I

are not criminal sanctions, and the applicability of SORNA II may be

challenged outside the PCRA. Therefore, the trial court erred by construing

Appellant’s challenge to his RNC requirements as an untimely PCRA petition.

       Nevertheless, the court did not err by dismissing Appellant’s petition.3

Appellant claims, within his first issue, that his RNC requirements violate the
____________________________________________


3 It is well-settled that “this Court may affirm the decision of the PCRA [c]ourt
if it is correct on any basis.” Commonwealth v. Hutchins, 760 A.2d 50, 54
(Pa. Super. 2000) (citing Commonwealth v. Pursell, 749 A.2d 911, 917 (Pa.
2000); Commonwealth v. Ahlborn, 683 A.2d 632, 641 n.14 (Pa. Super.
1996)).



                                           -6-
J-S56015-20



ex post facto clause pursuant to Muniz. However, he fails to acknowledge

the Court’s holding in Lacombe that Subchapter I’s RNC requirements do not

constitute criminal punishment. Lacombe, 234 A.3d at 626. Additionally, in

Butler II, our Supreme Court determined that the RNC requirements

applicable to SVPs under Subchapter H are non-punitive, explaining:

     Although we recognize the RNC requirements impose affirmative
     disabilities or restraints upon SVPs, and those requirements have
     been historically regarded as punishment, our conclusions in this
     regard are not dispositive on the larger question of whether the
     statutory requirements constitute criminal punishment. This is
     especially so where the government in this case is concerned with
     protecting the public, through counseling and public notification
     rather than deterrent threats, not from those who have been
     convicted of certain enumerated crimes, but instead from those
     who have been found to be dangerously mentally ill. Under the
     circumstances, and also because we do not find the RNC
     requirements to be excessive in light of the heightened public
     safety concerns attendant to SVPs, we conclude the RNC
     requirements do not constitute criminal punishment.

Butler II, 226 A.3d at 992–93 (citation omitted).

     While here, Appellant was deemed an SVP under Subchapter I, this

Court has observed that “Subchapter I contains less stringent reporting

requirements than Subchapter H….” Commonwealth v. Alston, 212 A.3d

526, 529 (Pa. Super. 2019).     Because Subchapter I’s RNC requirements

applicable to SVPs are less burdensome than are Subchapter H’s requirements

for SVPs, it must be the case that Subchapter I’s RNC requirements for SVPs

also do not constitute criminal punishment, given our Supreme Court’s

decision in Butler II. Thus, we deem meritless Appellant’s argument that his

RNC requirements are punitive and violative of the ex post facto clause.


                                    -7-
J-S56015-20



      Appellant also briefly claims that his due process rights were violated

because he was not afforded a “hearing to show that he was not a high risk

of being a recidivist[,] which is required under due process.” Appellant’s Brief

at 8. He states that “[t]his hearing is required because [he] has a fundamental

and an inherent right to reputation under the Pa. Const. Art[.] I[,] Sec[.] 1.”

Id. (citation omitted).

      Our review of the record demonstrates that Appellant did not raise this

claim in his pro se petition, or in his counseled, amended petition. Instead,

he raised it for the first time in his “Response to Commonwealth Motion to

Dismiss PCRA Petition[.]” Appellant does not point to where in the record the

trial court granted him permission to supplement or amend his pleadings to

include this claim. Our Supreme Court has deemed such claims waived in the

PCRA context.    See Commonwealth v. Mason, 130 A.3d 601, 649 (Pa.

2015) (concluding that Mason waived a claim that he raised for the first time

in his response to the Commonwealth’s motion to dismiss, where Mason failed

to point to where he sought, and was granted, the PCRA court’s permission to

amend his petition to include the claim).    While Lacombe directs that the

PCRA is not the exclusive method for challenging sexual offender registration

requirements, Appellant chose to file his claim in a PCRA petition; thus, Mason

controls the question of waiver.

      We also would deem Appellant’s due process claim waived for lack of

development. Before the trial court, he provided a single sentence to explain

this challenge to his registration requirements. See Appellant’s Response to

                                     -8-
J-S56015-20



Commonwealth’s Motion to Dismiss at 1 (single page) (“Also the requirement

that the defendant report under the Megan’s Law is unconstitutional and illegal

under the Due Process Clause of the United States Constitution and a violation

of [Appellant’s] State Constitutional Right to reputation under Pa. Const. Art.

I, Sec. 1.”) (citation omitted). Similarly, on appeal, Appellant fails to offer

any developed discussion of how SORNA II’s presumption that he poses a high

risk of recidivism violates his constitutional right to reputation, such that we

should afford him the relief he requests of vacating his lifetime registration

requirement. See Appellant’s Brief at 8-9, 11. This Court has explained:

      When briefing the various issues that have been preserved, it is
      an appellant’s duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims with
      pertinent discussion, with references to the record and with
      citations to legal authorities.     Citations to authorities must
      articulate the principles for which they are cited.

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. Moreover, when defects in a brief
      impede our ability to conduct meaningful appellate review, we
      may dismiss the appeal entirely or find certain issues to be
      waived.

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007), appeal

denied, 940 A.2d 362 (Pa. 2008) (citations omitted). Because, here, Appellant

did not raise his due process challenge in his pro se or amended petitions, or

develop it in any meaningful fashion before the trial court or on appeal, we

deem this argument waived.

      Order affirmed.

      Judge Kunselman joins this opinion.


                                     -9-
J-S56015-20



     Judge Pellegrini files a concurring opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/5/21




                                    - 10 -